PER CURIAM.
This appeal is from a judgment holding that appellees are the owners of the coal; oil, gas, and other, mineral. .rights under a certain tract of land on the waters of Fu-gate’s Fork at or near the mouth of Rich Hollow in Breathitt County. The judgment also directed a reconveyance of the rights.
The case was tried on depositions taken, but on the appeal, appellant designated only the pleadings, demurrer, orders, and judgment to be included in the record. He relied for reversal on the ground that the petition as amended was not sufficient to sustain a cáuse of action.
We have examined the record and have concluded that the petition as amended stated a cause, of action to quiet-the title to land which was not barred by the statute of limitations. This was not an action for relief from fraud.
The motion for appeal is overruled, and the judgment is affirmed.